Citation Nr: 0948596	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-15 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability caused by treatment by the Department 
of Veterans Affairs in July 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1981 to August 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.


REMAND

The Veteran has filed a claim pursuant to 38 U.S.C.A. § 1151 
for a disability which, in her view, was caused by treatment 
that she received from VA in July 2004.  At that time, the 
Veteran appeared at two different VA facilities in 
Sacramento, California (VAMC Martinez), and Reno, Nevada as 
well as a private hospital in Reno, Nevada, complaining of 
pain.  She finally was admitted to the VA facility in Reno 
after she threatened to ingest all of the prescription 
medication she had in her possession.  She was admitted to 
the psychiatric ward of the Reno facility where VA caregivers 
later discovered that she had become quadriplegic.  Imaging 
studies demonstrated she had T2-T3 diskitis with an epidural 
abscess and a compression fracture of C7-T1.

The Veteran, who is a nurse, contends she either was ignored 
or inadequately examined by VA caregivers who missed the 
opportunity to discover and treat the abscess at an earlier 
time when appropriate treatment could have lead to a better 
result.  It also appears that the Veteran is claiming that 
her follow-up and rehabilitation treatment at VA was 
inadequate and inhibited the level of her recovery.

After review of the file, the Board has determined further 
development is needed.  Although the file contains records 
from the emergency room in Reno discussing her admission to 
the psychiatric ward and the radiology reports disclosing her 
medical condition, there are no records from the psychiatric 
ward.  The Board believes that these in-patient records may 
be helpful in adjudicating this matter.  Furthermore, records 
of any VA treatment are constructively of record and must be 
associated with the claims file.  In addition, VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency unless VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 3.159 
(c)(2).  Given the foregoing, on remand, the RO/AMC should 
obtain all of the Veteran's VA treatment records.

In April and May 2009, the Veteran submitted statements 
discussing the events which lead to her current claim.  The 
Veteran did not waive the right to have the evidence that she 
submitted in April and May 2009 initially considered by an 
Agency of Original Jurisdiction (in this case, the RO/AMC).  
Pursuant to 38 C.F.R. § 20.1304 and in order to ensure that 
the Veteran receives procedural due process, the case is 
remanded so that the RO/AMC can review the Veteran's April 
and May 2009 statements and then readjudicate her claim.

Although the RO has had two VA physicians review the evidence 
and offer opinions regarding the § 1151 claim, after the 
requested development is completed, this matter should be 
reviewed again to reflect any additional evidence obtained 
upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all of the Veteran's VA treatment 
records from VAMC Martinez, VAMC Reno, and 
VAMC Palo Alto.  A copy of any request(s) 
should be included in the claims file.  A 
copy of any response(s) from these 
facilities, to include a negative reply 
and/or any records obtained, also should 
be included in the claims file.  

2.  Provide the Veteran's claims folder to 
an appropriately qualified VA physician 
and request that he or she provide an 
opinion on whether the proximate cause of 
the Veteran's disability was carelessness, 
negligence, error in judgment or similar 
instance of fault on the part of VA in its 
care, treatment and examination of the 
Veteran, or is an event not reasonably 
foreseeable.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If any of the benefits sought on 
appeal remain denied, the Veteran and her 
service representative should be provided 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

